DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 1 October 2021 is hereby acknowledged. Claims 1-10 and 12-20 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 1 October 2021. In particular, claims 1 and 10 now recite limitations on the amount of polyolefin. For this reason, the present action is properly made final.

Election/Restrictions
Newly submitted claims 18-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claim(s) 1-17, drawn to an aqueous composition and method of preparation.
Group II, claim(s) 18-20, drawn to a method of coating with an aqueous composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
s 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
Claims 1-7, 9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0225517 (“Ohtani”) as evidenced by US 2016/0222220 (“Hoshikawa”).
	As to claims 1 and 2, Ohtani teaches a composition comprising an acid or anhydride modified polyolefin (para. 0045), specifically in aqueous dispersion (see para. 0154). Ohtani teaches that the dispersion of acid modified polyolefin is neutralized with basic substance to a pH of 6 to 10, which overlaps the recited range of 3 to 8 (para. 0086). Ohtani further teaches the polyolefin should have a particle size of 1 micron or less for dispersion stability (para. 0127), which substantially overlaps the recited range of 0.2 to 1.0 microns. 
	Ohtani teaches that the sizing composition further comprises an aqueous resin dispersion (D) (para. 0092), specifically containing an epoxy resin. While Ohtani does not explicitly state an epoxy equivalent weight range of particle size range, Ohtani does suggest the use of bisphenol A epoxy W2821R70 (para. 0099), which as evidenced by Hoshikawa, para. 0167, has an equivalent weight of 190 g/eq, and average particle size of 0.5 microns, both of which are within the recited ranges.
	While not exemplified, Ohtani teaches a ratio between the acid modified polymer (further modified with a hydrophilic polymer as AB) and the epoxy resin is from 2:8 to 9:1 (para. 0105), or approximately 20 to 90 wt % of the solids of the composition, which overlaps the recite range of 2 to 30 wt %. Lastly, Ohtani teaches that an anionic surfactant may be used, in an amount of 1 to 70 wt % of the epoxy resin (para. 0101). Given the amount of epoxy resin, it is calculated to provide approximately 0.7 
Ohtani does not explicitly state the particle size ratio as recited by claims 1 and 2. However, as discussed with respect to claim 1, Ohtani as evidenced by Hoshikawa teaches epoxy resin dispersions having a range of 0.5 micrometers, and a particle size range of 1 micrometer or less for the polyolefin dispersion, and thus includes at least a 1:1 to 2:1 ratio, which overlaps the recited ranges of claims 1 and 2. Ohtani teaches the particle size of the polyolefin dispersion is selected for dispersion stability (para. 0127), and as such, the selection of the particle size, and thus the ratio of the particle size of polyolefin to epoxy, is an obvious modification based on dispersion stability.
	Ohtani does not state that the composition is for forming polyolefin dispersion particles dispersed in an epoxy matrix, Ohtani teaches aqueous compositions of polyolefin dispersions and epoxy dispersions, including where the epoxy is in the majority by weight (para. 0105; Table 2, showing compositions having majority of epoxy resin by solid weight). As such, it is presumed that the compositions of Ohtani, especially where the epoxy resin is the larger amount component, would be capable of the recited intended use.
	As such, it would be an obvious modification of the composition of Ohtani, including the use of the recited amount of polyolefin dispersion and the recited pH and particle size, as Ohtani teaches such amounts are suitable for forming a stable dispersion with epoxy resin, further using the recited amount of anionic surfactant, as Ohtani recites such proportions in the composition for stabilizing epoxy resin.
	As to claim 3, Ohtani teaches the acidic group (acid or anhydride) is present in the polyolefin from 0.1 to 10 mass % of the resin, thus solids of the dispersion (para. 0063), from a viewpoint of the dispersibility of the polymer and compatibility with the matrix resin, which encompasses the recited 
	As to claim 4, Ohtani teaches that the polyolefin is acid or anhydride functionalized (para. 0055), and that the acid or anhydride groups may be partly further reacted with a resin (para. 0081). Ohtani teaches that the polymer reacted with the acid functional polyolefin may be epoxy functional (para. 0072), thus resulting in an epoxy adduct of an acid or anhydride functionalized polyolefin. Ohtani further teaches the polyolefin structure may be polypropylene (para. 0049).
	As to claim 5, Ohtani teaches that the anhydride functionalized polyolefin may include maleic anhydride groups (para. 0057, exemplified at para. 0150).
	As to claim 6, Ohtani, as discussed with respect to claim 1, teaches bisphenol A epoxy, which is a difunctional glycidyl ether of a polyol (bisphenol A).
	As to claim 7, Ohtani teaches the composition includes acid functional polymers, which as taught by Ohtani, para. 0072, is reactive with epoxy, and thus can be considered to be a hardener for epoxy resin.	
	As to claims 9 and 11-16, Ohtani teaches that the polyolefin dispersion is produced by a process including the stripping away of solvents (para. 0157), and teaches forming epoxy resin dispersions without solvent (para. 0183). As such, Ohtani contemplates forming resin compositions of aqueous dispersions substantially without solvent.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0225517 (“Ohtani”) as evidenced by US 2016/0222220 (“Hoshikawa”) as applied to claim 1, further in view of JP 2002-003657 A (“Iwasaki”).
A machine translation of JP 2002-003657 A was provided with applicant’s IDS dated 18 June 2021.

As to claim 17, Ohtani teaches that the polyolefin dispersion is produced by a process including the stripping away of solvents (para. 0157), and teaches forming epoxy resin dispersions without solvent (para. 0183). As such, Ohtani contemplates forming resin compositions of aqueous dispersions substantially without solvent.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,767,188 (“Kamikuri”).
As to claim 10, Kamikuri teaches forming a water based primer composition (abstract), thus aqueous composition. Kamikuri teaches forming a waterborne acid or anhydride modified polyolefin resin (abstract, 3:55-60). Kamikuri teaches mixing with a waterborne acrylic resin including epoxy functional acrylic resins (see table 2, showing acrylic resins having glycidyl methacrylate), thus an epoxy resin dispersion. 
While not exemplified, Kamikuri teaches that the resulting composition contains 25-70 wt % (3:3-8) of the modified polyolefin in terms of resin solids, which overlaps the recited range, and teaches that amounts within the range allow for adhesion to both plastic and to topcoat films (7:60-65). 

Kamikuri teaches forming the composition by mixing the modified waterborne polyolefin and waterborne acrylic (which may be epoxy), thus mixing the polyolefin dispersion and epoxy dispersion (10:25-30).
As such, it is an obvious modification of the method of Kamikuri, including preparing modified polyolefin and epoxy with water and surfactant, as suggested by Kamikuri, including having the polyolefin resin in the recited range to ensure adhesion to plastic and topcoat composition.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 1 October 2021 have been fully considered but they are not persuasive. Applicant argues against the combination of Ohtani and Hoshikawa on the grounds that Ohtani does not contemplate the amounts and particle size of the epoxy resin. However, as discussed .
Applicant’s further argument against the rejections including Iwasaki are not persuasive, because the teaching of Iwasaki that alkyl sulfate salts are suitable for dispersion polyolefin and epoxies is relevant to the dispersion of such resins, no matter what the relative quantities of polyolefin and epoxy in the composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764